NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



STEPHEN YAGMAN,                                  No.   16-55015

                Plaintiff - Appellant,           D.C. No. 2:15-cv-05512-FMO-JC

 v.                                              MEMORANDUM

NATIONSTAR MORTGAGE, LLC;
NATIONSTAR MORTGAGE HOLDINGS,
INC.; NATIONSTAR HOLDINGS;
NATIONSTAR, LLC; NATIONSTAR
CAPITAL CORPORATION; BRIAN
THOMAS MOYNIHAN; EDWARD
PATRICK O’KEEFE,

                Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                            Submitted October 5, 2017
                               Pasadena, California




       
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      
        The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: MOTZ, M. SMITH, and NGUYEN, Circuit Judges.

      Stephen Yagman appeals the district court’s order dismissing without leave to

amend his RICO and state law claims against Nationstar Mortgage, LLC. We review

de novo, Johnson v. Fed. Home Loan Mortg. Corp., 793 F.3d 1005, 1007 (9th Cir.

2015) (per curiam), and affirm.

      Yagman asserts that Nationstar, his mortgage servicer, had no right to

payments on his mortgage loan because the note and deed of trust securing the loan

were neither timely nor properly assigned to Nationstar. In dismissing Yagman’s

amended complaint, the district court reasoned that Yagman lacked standing to

challenge the validity of any defective assignment of his loan or deed of trust.

      On appeal, Yagman relies on Yvanova v. New Century Mortgage Corporation,

365 P.3d 845 (Cal. 2016). There, the Supreme Court of California held that a

borrower has standing to bring suit if (1) the borrower “suffered a nonjudicial

foreclosure,” and (2) the borrower properly alleges that an assignment was void, not

merely voidable. Id. at 848; see also id. at 861. Yvanova provides no assistance to

Yagman; his property has not been subject to a nonjudicial foreclosure. As we have

in the past, we join the majority of courts that have declined to extend Yvanova. See,

e.g., Jean-Louis v. J.P. Morgan Chase Bank, N.A., 676 F. App’x 717, 718 (9th Cir.



     
         The Honorable Diana Gribbon Motz, United States Court of Appeals
for the Fourth Circuit, sitting by designation.

                                          2
2017) (mem.); Williams v. Bank of Am., N.A., ___ F. App’x, No. 15-17335, 2017

WL 2983055, at *1 (9th Cir. July 13, 2017) (mem.); Saterbak v. JPMorgan, 199 Cal.

Rptr. 3d 790, 795-96 (Ct. App. 2016), reh’g denied, (Apr.11, 2016), review denied

(July 13, 2016). The district court properly dismissed Yagman’s action because

Yagman lacks standing to challenge any defective assignment of his loan or deed of

trust.

         Therefore, the district court did not abuse its discretion by denying Yagman

leave to amend because amendment would have been futile. See, e.g., Chinatown

Neighborhood Ass’n v. Harris, 794 F.3d 1136, 1144-45 (9th Cir. 2015).

         Accordingly, the judgment of the district court dismissing Yagman’s

complaint is

         AFFIRMED.




                                           3